Appeal by the defendant from a judgment of the County Court, Westchester County (Murphy, J.), rendered October 26, 1995, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to demonstrate that there was ineffective assistance of counsel since “the evidence, the law, and the circumstances * * * viewed in totality and as of the time of the representation, reveal that the attorney provided meaningful representation” (People v Baldi, 54 NY2d 137, 147).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
We have reviewed the defendant’s remaining contentions and find them to be without merit (see, People v Smith, 59 NY2d 988; People v Couch, 186 AD2d 143).
Thompson, J. P., Joy, Goldstein and Luciano, JJ., concur.